DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on October 25, 2019.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on October 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein was considered by the examiner.

				Claim Objection 
Claim 10 is objected because the FPGAs that has been spelled out, such as
field programmable gate arrays.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-12, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMANE (EP3136719A1, hereinafter Yamane).
Regarding claim 1. A surgical endoscope system, comprising: 
a surgical endoscope configured to generate medical image data; and 
an image processing apparatus (see at least par. [0131] Therefore, the image processing apparatus 11 shown in Fig. 1 is applicable to an image processing apparatus that processes an image obtained by capturing a surgical site of a patient by an endoscope used in endoscopic surgery, a microscope used in neurological surgery and the like, or the like. The endoscope and the microscope each serve as an imaging apparatus that captures a surgical site of a patient, for example), including: 
switching control circuitry receiving the medical image data (see at least par. [0027] An image processing apparatus 11 shown in Fig. 1 receives input of image data captured by an imaging apparatus such as a camera (not shown) and subjects the image data to various types of processing. Then, the image processing apparatus 11 outputs the image data to a display apparatus such as a display (not shown). The display apparatus displays the image data as an image.) generated by the surgical endoscope and configured to perform distribution (see at least par. [0030] More specifically, the DMA controller 51 temporarily stores image data in the main memory 32. The image data is supplied as an input signal by the camera (not shown) via the IF card 34 and the bus 33. Further, the DMA controller 51 divides the image data, which is stored in the main memory 32, into ranges in a manner that depends on the image data stored in the main memory 32, the processing capabilities of processors 92-1, 92-1 of the GPU cards 35-1, 35-2, and the contents of processing.) and aggregation (see the last lines of par. [0031], Each of the processed image data items have been processed by GPUs that together output to display); 
a plurality of graphic processing circuits configured to perform image processing on the medical image data received via distribution from the switching control circuitry (see at least par. [0066] A region in which the pixel that is the processing target is present includes a plurality of pixels. Overhead as shown in Fig. 8 , for example, occurs when the image in the single frame is divided into two regions in the horizontal direction and the processors 92-1, 92-2 of the GPU cards 35-1, 35-2 sequentially perform time division processing on them for each of the four ranges divided in the vertical direction as described above.); 
central processing circuitry connected to the switching circuitry and to the plurality of graphic processing circuits via the switching control circuitry (see at least par. [0029] The CPU (Central Processing Unit) 31 comprehensively controls operations of the image processing apparatus 11. Further, the CPU 31 includes a DMA (Direct Memory Access) controller 51. Note that, as used herein, the term "DMA" represents Direct Memory Access and refers to an operation of directly transferring data among the IF card 34, the main memory 32, and the GPU cards 35 via the bus 33 without being directly controlled by the CPU 31. That is, the DMA controller 51 controls a transfer source, a transfer destination, and a transfer timing in a transfer operation using the DMA not directly controlled by the CPU 31.); and 
memory circuitry managed by the central processing circuitry, wherein results from the image processing on the image data performed by the plurality of graphic processing circuits are aggregated by the switching control circuitry, and wherein the aggregation of the results is independent of the memory circuitry managed by the central processing circuitry before the results are output to the memory circuitry via the central processing circuitry (Yamane, see at least par. [0030] More specifically, the DMA controller 51 temporarily stores image data in the main memory 32. The image data is supplied as an input signal by the camera (not shown) via the IF card 34 and the bus 33. Further, the DMA controller 51 divides the image data, which is stored in the main memory 32, into ranges in a manner that depends on the image data stored in the main memory 32, the processing capabilities of processors 92-1, 92-1 of the GPU cards 35-1, 35-2, and the contents of processing. Further, the DMA controller 51 allocates a timing for reading out the divided image data items for each range and a timing for storing processed image data items again. In addition, at each of the allocated timings, the DMA controller 51 sequentially supplies the divided image data items to the GPU cards 35-1, 35-2 and sequentially stores the processed image data items in the main memory 32. Then, the DMA controller 51 outputs the processed image data items stored in the main memory 32, to the display (not shown) via the bus 33 and the IF card 34. Each of the processed image data items is output as an output signal. The display displays the processed image data items.).

Regarding to claim 2.  Yamane discloses the surgical endoscope system according to claim 1, wherein the image processing on image data performed by the plurality of graphic processing circuits includes distinct image processing performed by at least two of the plurality of graphic processing circuits based on an instruction from the switching control circuitry (Yamane, see at least par. [0030], the DMA controller 51 sequentially supplies the divided image data items to the GPU cards 35-1, 35-2 and sequentially stores the processed image data items in the main memory 32. Then, the DMA controller 51 outputs the processed image data items stored in the main memory 32, to the display (not shown) via the bus 33 and the IF card 34. Each of the processed image data items is output as an output signal. The display displays the processed image data items).

Regarding to claim 3. Yamane discloses the surgical endoscope system according to claim 2, wherein the plurality of graphic processing circuits perform a first image processing and a second image processing on the medical image data, wherein, in the first image processing, the plurality of graphic processing circuits perform image processing on different areas of the medical image data respectively (Yamane, see at least par. [0056] Note that, in the upper right part of Fig. 4 , a region Z1 shown in a left part of the image data P1 is a processing range processed by "GPU#0" corresponding to the GPU card 35-1 and a region Z2 shown in a right part of the image data P1 is a processing range processed by "GPU#1" corresponding to the GPU card 35-2. Note that the lower right part of Fig. 4 shows an example of a vertical division method in conventional parallel processing. Here, an upper stage, which is shown in a region Z11, is a processing range processed by "GPU#0" corresponding to the GPU card 35-1 and a lower stage, which is shown in a region Z12, is a processing range processed by "GPU#1" corresponding to the GPU card 35-2. That is, the lower right part of Fig. 4 shows an example in which the image data is divided into two ranges in the vertical direction for each of the GPU cards 35.).

Regarding to claim 4. The surgical endoscope system according to claim 3, wherein the switching control circuitry distributes the medical image data to the plurality of graphic processing circuits before the first image processing, aggregates the results of the first image processing, and outputs the aggregation data to the memory circuitry (Yamane, see at least par. [0030], the DMA controller 51 sequentially supplies the divided image data items to the GPU cards 35-1, 35-2 and sequentially stores the processed image data items in the main memory 32. Then, the DMA controller 51 outputs the processed image data items stored in the main memory 32, to the display (not shown) via the bus 33 and the IF card 34. Each of the processed image data items is output as an output signal. The display displays the processed image data items.) 

Regarding to claim 5.  Yamane discloses the surgical endoscope system according to claim 4, wherein the first image processing includes at least one from a group consisting of: 
a development process, a detection process and an image quality increasing process (Yamane, see at least [0034] As shown by arrow marks from the upper left part of Fig. 2, image data (left-most part) captured by the camera (not shown), which is formed of a pixel array that is the Bayer array, for example, is subjected to defect correction processing and RAWNR (Noise Reduction) processing. Then, a R (red) image, a G (green) image, and a B (blue) image (RGB images in the figure) are generated by demosaicing processing. In addition, the R (red) image, the G (green) image, and the B (blue) image after the demosaicing processing are subjected to quality enhancement processing. Thereafter, the R (red) image, the G (green) image, and the B (blue) image that constitute an output image are generated by magnification processing. The thus generated R (red) image, G (green) image, and B (blue) image are output as an output signal to the display unit such as the display (not shown) and displayed.).

Regarding to claim 9.  Yamane discloses the surgical endoscope system according to claim 1, wherein the surgical endoscope connects to the switching control circuitry via camera I/O interface (Yamane, see at least [0131] Therefore, the image processing apparatus 11 shown in Fig. 1 is applicable to an image processing apparatus that processes an image obtained by capturing a surgical site of a patient by an endoscope used in endoscopic surgery, a microscope used in neurological surgery and the like, or the like. The endoscope and the microscope each serve as an imaging apparatus that captures a surgical site of a patient, for example. The image processing apparatus 11 shown in Fig. 1 is also applicable to a surgical system including the endoscope or microscope serving as the imaging apparatus. Further, when the processors 92 in the GPU cards 35 are used, it is less necessary to consider a time lag and the like in displaying the image. Thus, programmability can be enhanced. In addition, also when an image received via broadcasting waves is displayed, the reduction in latency can be achieved. Thus, the image can be displayed with a reduced time lag.).

Regarding to claim 11.  Yamane discloses the surgical endoscope system according to claim 1, wherein the plurality of graphic processing circuits are GPUs (Yamane, see FIG. 1, see at least par. [0028] More specifically, the image processing apparatus 11 includes a CPU (Central Processing Unit) 31, a main memory 32, a bus 33, an IF (Interface) card 34, and GPU (Graphical Processing Unit) cards 35-1, 35-2. Note that the GPU cards 35-1, 35-2 will be simply referred to as GPU cards 35 when they are not particularly needed to be discriminated from each other, and the same applies to other configurations.).

Regarding to claim 12.  Yamane discloses the surgical endoscope system according to claim 1, wherein the switching control circuitry receives the medical image data from the memory circuitry (Yamane, see at least par. [0081] In Step S11, the camera IF 71 of the IF card 34 receives input of image data captured by the camera (not shown) and supplies the image data to the CPU 51 via the PCIe bridge 73 and the bus 33. The CPU 51 stores the supplied and input image data in the main memory 32.).

As to claims 16 and 19.  An image processing apparatus of claim 16 and an image processing method of claim 19 are rejected for the same rationale of claim 1.

As to claims 17 and 20.  An image processing apparatus of claim 17 and an image processing method of claim 20 they are rejected for the same rationale of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YAMANE (EP3136719A1, hereinafter Yamane) as applied claim 5 and 16 above and further in view of LI et al. (US 20160310761 A1, hereinafter LI).
Regarding to claim 6.  Yamane discloses the surgical endoscope system according to claim 5, wherein central processing circuitry generates the first image processing, but does not explicitly disclose wherein central processing circuitry generates deformation parameters based on results of the first image processing.  However, LI discloses wherein central processing circuitry generates deformation parameters based on results of the first image processing (LI, see at least par. [0098] In some configurations, the deformable registration method, as described, may be implemented as a software tool, either integrated or in conjunction with any radiation planning systems, image analysis or processing systems and software. Such tool may include a variety of steps and functionalities, such as, for example, the capability to (1) accept input of images of different modalities, (2) convert existing contours on any reference images (e.g., MRI) into delineated volumes and adjust image intensity within volumes to match target images (e.g., CT) intensity distribution for enhanced similarity metric, (3) register reference and target images using an appropriate deformable registration algorithms, as described, (e.g., b-spline, Demons) and generate deformed contours, (4) map deformed volumes on target images, calculate mean, variance, and center of mass as the initialization parameters for consecutive fuzzy connectedness (FC) image segmentation on target image, (5) generate affinity map from FC, (6) generate contours by modifying the deformed contours using the affinity map with a gradient distance weighting algorithm. In addition, such software tool may benefit from GPU processing, which may be orders of magnitude faster than using CPU processing, on account of a highly parallel and efficient processing structure.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Yamane disclosed invention, and have wherein central processing circuitry generates deformation parameters based on results of the first image processing, as taught by LI, in order to providing an initial radiotherapy plan to be adapted according to an updated image set, the initial radiotherapy plan having a radiation dose distribution. The method also includes receiving the updated image set  and produce a series of corrected image data.  The method further includes performing a plan optimization using the optimization objective and the set of partial rings, and generating a report representative of an adapted radiotherapy plan obtained using the plan optimization.

Regarding to claim 7.  Yamane in view of LI discloses the surgical endoscope system according to claim 6, wherein, in the second image processing, the plurality of graphic processing circuits perform image processing based on the deformation parameters (LI, see at least par. [0101] In addition, this approach was also tested for CT and MR images of pancreatic cancer patients acquired at the same respiration phase to minimize motion distortion. Dice's coefficient was calculated against direct delineation on a target image. Contours were generated by various methods, including rigid transfer, auto-segmentation, deformable only transfer and regularized b-spline method, as described above, were compared. Although fuzzy connected image segmentation involved careful parameter initialization and user involvement, automatic contour transfer by multi-modality deformable registration, as described, provided up to 10% of accuracy improvement over the rigid transfer. Providing two additional steps of adjusting intensity distribution and modifying the deformed contour with affinity map may further advantageous improvement up to 14% in transfer accuracy.).

As to claim 18.  Yamane discloses the image processing apparatus according to claim 16, but does not explicitly discloses wherein the image data is medical image data generated by a surgical endoscope or microscope.  However, LI discloses wherein the image data is medical image data generated by a surgical endoscope or microscope (LI, see at least [0075], [0075] The above-described process demonstrates a model-independent, MRI-scanner-independent methodology for synthesizing electron density information from MR image data suitable for use in radiation therapy planning and delivery. The relaxometry parameter maps from which synthetic electron density and synthetic CT images may be derived, are fully corrected for known sources of spatial distortion, non-uniform image intensities and variations in grayscale signal intensities, commonly experienced in conventional magnitude MR images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Yamane disclosed invention, and have wherein the image data is medical image data generated by a surgical endoscope or microscope, as taught by LI, in order to providing an initial radiotherapy plan to be adapted according to an updated image set, the initial radiotherapy plan having a radiation dose distribution. The method also includes receiving the updated image set  and produce a series of corrected image data.  The method further includes performing a plan optimization using the optimization objective and the set of partial rings, and generating a report representative of an adapted radiotherapy plan obtained using the plan optimization.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YAMANE (EP3136719A1, hereinafter Yamane) in view of LI et al. (US 20160310761 A1, hereinafter LI) as applied claim 7 above and further in view of Bakalash et al. (US 20070279411 A1, hereinafter Bakalash).
Regarding to claim 8.  Yamane in view of LI discloses the surgical endoscope system according to claim 7, the plurality of graphic processing circuit perform the second image processing on a target region of the full image based on the deformation parameters, and wherein the target region is determined by the deformation parameters (LI, see at least par. [0084] In some aspects, a motion analysis may be performed using images obtained as described above. For instance, respiratory phase images of each 4D-MRI dataset may be analyzed to determine a motion. For example, gross target volumes (GTV)s may be contoured on the first temporal phase and then propagated to the other nine temporal phases using a deformable image registration process. The procedure may also be repeated for other structures or organs, organs at risk, and so on. Using the center of mass (COM) components along each Cartesian axis for each of the contoured structures a principal component analysis (PCA) may be performed to determine the eigenvectors and eigenvalues of GTV and structure COM motion. Such motion analysis may be useful for implementation during RT treatment delivery, as will be described.), but does not explicitly discloses wherein the switching control circuitry distributes a full area image as the aggregation data to the plurality of graphic processing circuits.  However, Bakalash discloses 
wherein the switching control circuitry distributes a full area image as the aggregation data to the plurality of graphic processing circuits (Bakalash, see at least par. [0121] Parallel processing is implemented by a pipeline, such as any common GPU allows the data to be processed in parallel, in time, image and object domains. The processing performed on the graphical processing system, either in parallel on multi-GPU or sequential, results in a sequence of complete raster images stored in a frame buffer, and sent to the display unit. These images are referred as frames in short. A frame consists of fragments. A fragment is an extended pixel stored in memory, which consists of attributes such as color, alpha, depth, stencil, etc. When processing is performed in parallel in the time domain, typically each GPU is responsible for the production of a complete frame. In the other two domains, which are the image and object domains, all GPU operate in parallel to produce a single frame. Screen-space parallel-processing implies that each GPU renders a subset of the fragments of each frame, and object parallel-processing implies that the input data for each frame, in particular the geometric data (e.g., the polygon set representing the scene) is distributed between the multi GPUs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Yamane in view of LI disclosed invention, and have wherein the switching control circuitry distributes a full area image as the aggregation data to the plurality of graphic processing circuits, as taught by Bakalash, thereby to improve the performance of the GPU is by means of parallelizing multiple GPUs according to one of the bottleneck solving methods.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YAMANE (EP3136719A1, hereinafter Yamane) as applied claim 1 above and further in view of 
Jones et al. (US 20190320875 A1)
Regarding to claim 10.  Yamane discloses the surgical endoscope system according to claim 1, but does not explicitly disclose wherein the switching control circuitry is a FPGA.  However, Jones discloses wherein the switching control circuitry is a FPGA (see at least par. Alternatively, one or more of components 110, 120, 130 may be provided as specific hardware implementations, application-specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs) configured to perform the various functionality of components 110, 120, 130. Further possible implementations of apparatus 100 and components 110, 120, 130, typically formed from suitable combinations of hardware and in software, will be apparent to the skilled person. Apparatus 100 may be further provided with (or connected to) suitable input and/or output means, e.g. a mouse, keyboard, and display screen (not shown in FIG. 1).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Yamane in view of LI disclosed invention, and have the surgical endoscope system, wherein the switching control circuitry is a FPGA, as taught by Jones, thereby to provide the system with FPGAs that offer a cost-effective alternative, which, via parallelization and adaption to the application, provide a significant speed advantage compared to processor-based solutions.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over YAMANE (EP3136719A1, hereinafter Yamane) as applied claim 3 above and further in view of LI et al. (US 20160310761 A1, hereinafter LI).
Regarding to claim 13.  Yamane discloses the surgical endoscope system according to claim 3, but does not explicitly discloses wherein the second image processing includes affine transformation for image stabilization.  However, LI discloses wherein the second image processing includes affine transformation for image stabilization (LI, see at least par. [0101], Providing two additional steps of adjusting intensity distribution and modifying the deformed contour with affinity map may further advantageous improvement up to 14% in transfer accuracy.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Yamane disclosed invention, and have wherein the second image processing includes affine transformation for image stabilization, as taught by Lin order to providing an initial radiotherapy plan to be adapted according to an updated image set, the initial radiotherapy plan having a radiation dose distribution. The method also includes receiving the updated image set  and produce a series of corrected image data.  The method further includes performing a plan optimization using the optimization objective and the set of partial rings, and generating a report representative of an adapted radiotherapy plan obtained using the plan optimization.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YAMANE (EP3136719A1, hereinafter Yamane) as applied claim 1 above and further in view of Mostak (US 10275493 B1).
Regarding to claim 14.  Yamane discloses the surgical endoscope system according to claim 1, wherein the results from the image processing on the image data performed by the plurality of graphic processing circuits that are aggregated by the switching control circuitry, but does not explicitly discloses wherein the results from the image processing on the image data performed by the plurality of graphic processing circuits that are aggregated by the switching control circuitry are thereafter redistributed to the plurality of graphic processing circuits.  However, Mostak wherein the results from the image processing on the image data performed by the plurality of graphic processing circuits that are aggregated by the switching control circuitry are thereafter redistributed to the plurality of graphic processing circuits (Mostak, see at least col. 12, lines 2-10, Partition allocation manager 424 uses the sub queries to identify in the query object, associated with each sub query, whether the results are to be collected and aggregated/accumulated, whether the aggregated accumulated results to be redistributed to the GPUs, whether the aggregated results should be redistributed to the GPUs in their entirety or distinct portions are to be redistributed to each GPU, and whether the results are to be distributed to the CPUs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Yamane disclosed invention, and have wherein the results from the image processing on the image data performed by the plurality of graphic processing circuits that are aggregated by the switching control circuitry are thereafter redistributed to the plurality of graphic processing circuits, as taught by Mostak, thereby to provide the system and method for image processing that render images more quickly and balance work between GPUs by redistributed work between graphics processing units to saving time and resources.

Regarding to claim 15.  Yamane in view of Mostak discloses the surgical endoscope system according to claim 14, wherein processing performed by the plurality of graphic processing circuits after the redistribution of the image data is performed using a parameter received from the central processing circuitry and generated based on information transmitted to the central processing circuitry from the plurality of graphic processing circuits before the aggregation (Mostak, see at least co. 12, lines 10-19, Instructions for redistribution either the CPU connected to the aggregating GPU or to one or more GPUs, including whether and how results should be split among receiving GPUs may also be added to the query object for each sub query by partition allocation manager 424. Such information may indicate that results should be split for redistribution if they exceed a threshold size, and the threshold. All such information is identified as described above, using the query).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/           Examiner, Art Unit 2612                                                                                                                                                                                             

/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612